UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
                                                        :
In re                                                   :   Chapter 11
                                                        :
Scorpion Fitness, Inc. et.al.,                          :
                                                        :   Case No. 19-11231 (MEW)
                                                        :
                                                        :   (Jointly Administered)
                           Debtors.                     :
--------------------------------------------------------X

                            NOTICE OF APPOINTMENT OF TRUSTEE

 To: Salvatore LaMonica, Esq.,

          You are hereby notified of your appointment as Chapter 11 trustee of the jointly

 administered estates of the above-captioned Debtors, subject to Court approval.


Dated: New York, New York
       January 28, 2020                                     Respectfully submitted,

                                                            WILLIAM K. HARRINGTON
                                                            UNITED STATES TRUSTEE, REGION 2

                                                    By:     /s/ Paul K. Schwartzberg
                                                            Paul Schwartzberg
                                                            Trial Attorney
                                                            Office of the United States Trustee
                                                            201 Varick Street, Room 1006
                                                            New York, NY 10014
                                                            (212) 510 0500




{LG 00375168 1 }                                        1
